Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is responsive to application filed on 9/15/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4,12 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 9 and 16 disclose that a determination has already been made that within a set of participants, there a subset of participants on a non-group channel and there was exchange between the first subset of endpoint participants and the second subset of participant endpoints. Claims 4, 12 and 18 do not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-6, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. U.S. Patent Pub. No. 2016/0149839 (referred to hereafter as Yi).	As to claim1, Yi teaches a method comprising: 
	determining that, within a set of participant endpoints of a multi- channel group conversation, there is a first subset of participant endpoints on a non-group communication channel (see at least paragraph 0107 and claims 9 and 17, plurality of chat participants, each chat participant being associated with a different chat platform and identify the chat platform that is associated with each chat participant including user’s chat channel such as SMS, Email, Facebook Messenger)
	assigning, based on the determination, a proxy intermediary endpoint to the first subset of participant endpoints (see at least paragraphs 0030, 0065-0065, determining a chat proxy to a chat user); and
	 exchanging messages through the proxy intermediary endpoint for messaging between the first subset of participant endpoints and a second subset of participant endpoints outside the first communication channel (see at least abstract and paragraphs 0030, 0066, chat server including plurality of chat proxies which is configured to communicate with multiple platforms among different users).

	As to claim 2, Yi teaches the method of claim 1, wherein exchanging the messages through the proxy intermediary endpoint comprises annotating content of each of the messages to the first subset of participant endpoints with an identifier of a sending participant endpoint (see at least paragraphs 0053, 0057 and 0076, exchanging messages among chatters using intermediary proxy).
	As to claim 3, Yi teaches the method of claim 1, further comprising: receiving a conversation initiation request through an application programming interface (API) and creating a conversation API resource for the multi-channel group conversation, wherein the conversation API request initiates the determining that there is the first subset of participant endpoints (see at least paragraphs 0043 and 0057, API for chat platforms) .

	As to claim 4, Yi teaches the method of claim 1, further comprising receiving an incoming message from one participant in the set of participant endpoints, wherein the incoming message initiates the determining that there is the first subset of participant endpoints (see at least paragraphs 0007-008, send and receive chat dialogue across disparate chat platforms through selected proxy).
	As to claim 5, Yi teaches the method of claim 1, wherein the set of participant endpoints including at least three participant endpoints from at least two distinct types of communication channels (see at least paragraphs 0007-008, send and receive chat dialogue across disparate chat platforms through selected proxy).

	As to claim 6, Yi teaches the method of claim 1, wherein the non-group communication channel is a group-limited short message service (SMS) communication channel (see at least paragraph 0107, SMS is used as a channel of communication).

Allowable Subject Matter
Claims 7,8,14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of United States Patent 11,153258.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001) (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mozumder et al, U.S. Patent Pub. No.  Collaboration Drawing Method and Electronic Device Therefor.
Jeon et al. U.S. Patent No. 10,075,771 Methods, Systems, And Media for Presenting Media Content In Response To A Channel Change Request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARGON N NANO/           Primary Examiner, Art Unit 2443